Citation Nr: 1419197	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-24 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, Arizona


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses for emergency treatment received at Paradise Valley Hospital on June 20 and 21, 2011.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran had active service from March 1956 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Department of Veterans (VA) VA Medical Center (VAMC) in Phoenix, Arizona, which denied payment of or reimbursement for unauthorized medical expenses for emergency treatment received at Paradise Valley Hospital on June 20 and 21, 2011.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran received emergency treatment for a lacunar stroke on June 20 and 21, 2011, at Paradise Valley Hospital, a facility held out as providing emergency care to the public.

2.  The evaluation and treatment received by the Veteran was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 

3.  The Phoenix VAMC or another VA facility was not feasibly available at the time of the treatment rendered on June 20 and 21, 2011, and a prudent layperson would not have reasonably considered an attempt to use the VA facility. 

4.  The evidence suggests that at the time of the June 20 and 21, 2011, treatment, the Veteran was enrolled in the VA health care system and had received VA medical services within the 24-month period preceding treatment.

5.  The Veteran is financially liable to the providers of the June 20 and 21, 2011, emergency treatment.

6.  The Veteran has no coverage under a health-plan contract for payment of or reimbursement for the June 201 and 21, 2011, emergency treatment.

7. The June 20 and 21, 2011, emergency treatment was not furnished due to a work-related injury.


CONCLUSION OF LAW

The criteria for entitlement to payment of or reimbursement for unauthorized medical expenses for emergency treatment received at Paradise Valley Hospital on June 20 and 21, 2011, have been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. § 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to payment of or reimbursement for unauthorized medical expenses for emergency treatment received for a stroke on June 20 and 21, 2011, at Paradise Valley Hospital in Phoenix, Arizona.  The Phoenix, Arizona, VAMC denied the claim on the basis that a VA medical facility was readily available in the Veteran's geographic area and capable of furnishing economical care, the Veteran has not been granted service connected rating by VA for any condition, and the care was non-emergent.

Reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1725 (West 2002 & Supp. 2013).  To be eligible for payment or reimbursement, the Veteran has to satisfy all of the following criteria:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002 (2013).

In this case, the evidence of record indicates that the Veteran received treatment at Paradise Valley Hospital on June 20 and 21, 2011.  The Veteran presented at the emergency room of the private hospital with right hand swelling, weakness and an unsteady gait.  After evaluation, including an MRI of the brain, he was diagnosed as having a lacunar stroke.  He was discharged on June 21, 2011, with instructions to follow up with his VA physician, Dr. C.  The Veteran reported at his hearing that he was driving when he initially experienced dizziness and right hand symptoms.  He reported that he drove to Paradise Valley Hospital because it was a half- mile from his location, rather than the VA facility, which was a thirty-minute drive away.  The Veteran contends that his condition was emergent in nature as he was experiencing a stroke.  He also reported at his hearing that he called the VA hospital from the emergency room with his cellular phone and spoke with someone who indicated that his emergency situation would be noted in his record, but that this notation never occurred.  The Veteran felt this is because by the time he was able to call it was late at night such that the normal staff was not on duty.  

Initially, the Board notes Paradise Valley Hospital, where the treatment at issue took place, is a facility held out as providing emergency care to the public.  Additionally, although VA treatment records are not available for the Board's review, at the time the emergency treatment was furnished, as well as at the time of the Veteran's Board hearing, the Veteran reported that his primary care physician was Dr. C. at the local Phoenix VA hospital, thus suggesting that he is indeed enrolled in the VA health care system and had received medical services within the preceding 24-month period.  The Board also observes that the stated basis for the denial of this claim did not include the factor that the Veteran did not have the eligible VA treatment to qualify.  The Board, therefore, concedes, despite not having the Veteran's actual treatment records before it, that the Veteran had the requisite enrollment in the VA health care system with treatment in the 24-month period prior to the incident at issue.  Moreover, there is no indication that the Veteran is not liable for the treatment or that the treatment was the result of a work-related injury.  Furthermore, the Veteran is not service connected for any disability; thus, he is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.

As to whether the Veteran may have health insurance that would cover the expenses for the emergency treatment, the record reflects that he is enrolled in Medicare. However, the billing statement from the Paradise Valley Hospital, as well as notations by VA in the August 2012 Statement of the Case, show that the Veteran has only Medicare Part A coverage, which covers inpatient care.  As there is no indication that the Veteran currently has Part B Medicare coverage, which would cover the emergency treatment, or coverage under another health-plan contract, this criterion is met.

As to whether the Veteran received treatment for a condition emergent in nature, the evidence includes credible statements that he was driving when he initially experienced right side weakness, right hand swelling and dizziness.  The private hospital records indeed confirm the Veteran was experiencing a stroke at the time.  The Board therefore finds it reasonable that a person of the Veteran's age who experiences symptoms such as dizziness and weakness and swelling on one side would expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy.  Additionally, the Veteran's competent and credible hearing testimony establishes the Paradise Valley Hospital was one-half mile away from his location when this medical need arose, and the VA hospital was a thirty-minute drive away.  The Veteran made a reasonable determination to seek emergency treatment for his condition at the time at the closest medical facility.  Thus, this criterion is met.

With respect to whether a VA facility was feasibly available, it appears that the Phoenix VAMC may have been available; however, again, the Veteran has presented credible evidence that the VA facility was a thirty-minute drive away from his location, while Paradise Valley Hospital was much closer.  Travelling to the VA facility does not appear to have been feasible given the symptoms the Veteran was experiencing.  In view of the circumstances, the Board finds that it would not have been considered reasonable by a prudent layperson to attempt to travel to the Phoenix VAMC for the emergent care.  Here, seeking emergent care at the nearby private medical facility was the reasonable action to take.  Accordingly, this criterion is also met.  

In sum, the Veteran meets all of the criteria required for payment of or reimbursement for medical expenses incurred at Paradise Valley Hospital on June 20 and 21, 2011, under 38 U.S.C.A. § 1725.


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses for emergency treatment received at Paradise Valley Hospital on June 20 and 21, 2011, is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


